 AUBURN RUBBER COMPANY, INC.301All our employees are free to become or remain, or to refrain from becoming orremaining,members of the above-named labor organization or any other labororganization.VERA LADIES BELT & NOVELTY CORP.,Employer.Dated-------------------By-------------------------------------------Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, Fifth Floor,Squibb Building, 745 Fifth Avenue, New York, New York, Telephone No. 751-5500.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 29, RETAIL, WHOLESALE & DEPARTMENT STOREUNION, AFL-CIO, AND TO ALL EMPLOYEES OF VERA LADIES BELT & NOVELTYCORP., NEW YORK, NEW YORKPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT act as the exclusive bargaining representative of any of theemployees of Vera Ladies Belt & Novelty Corp., New York, New York, unlessand until we shall have demonstrated our exclusive majority representative statuspursuant to a Board-conducted election among the employees of the saidcompany.WE WILL NOT give effect to the collective-bargaining agreement dated June 9,1964, between Vera Ladies Belt & Novelty Corp., and ourselves, or to any exten-sion, renewal,or modification thereof.WE WILL NOT in any like or related manner cause or attempt to cause VeraLadies Belt & Novelty Corp., its officers, agents, successors, and assigns to dis-criminate against any employees in violation of Section 8(a)(3) of the Act.WE WILL NOT restrain the employees of Vera Ladies Belt & Novelty Corp., byassaulting them, obstructing. or impeding employees from entering or leaving thecompany's premises or by obstructing or impeding supervisors or officials of thecompany from entering or leaving the company's premises.WE WILL NOT in any like or related manner restrain or coerce the employeesof Vera Ladies Belt & Novelty Corp., in the exercise of the rights guaranteed inSection 7 of the Act.LOCAL 29, RETAIL, WHOLESALE & DEPARTMENTSTOREUNION, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Ifmembers have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, Fifth Floor,Squibb Building, 745 Fifth Avenue, New York, New York, Telephone No. 751-5500.Auburn Rubber Company, Inc.andGeneral Teamsters IndustrialEmployees,Local Union No. 292 and United Rubber, Cork,Linoleum and Plastic Workers of America,AFL-CIO.CasesNos. 28-CA-925 and 28-CA-927.December 33, 1965DECISION AND ORDEROn July 22, 1965, Trial Examiner William J. Brown issued hisDecision in the above-entitled proceeding, finding that the Respondent156 NLRB No. 30. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He also found that the Respondent had not engaged in otherunfair labor practices alleged in the consolidated amended complaintand recommended dismissal of those allegations.Thereafter, theRespondent and the General Counsel filed exceptions to the Decision,accompanied by briefs.-Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings made by the, Trial Examinerat the hearing and finds that no prejudicial error was committed.'- Therulings are hereby affirmed.The Board. has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case and hereby adopts the Trial Examiner's findings,2 con-clusions, and recommendations, as modified hereinafter.1.While otherwise agreeing with the Trial Examiner's rationalefor the Board not deferring to the arbitrator's award with respect tothe unlawful discharge involved herein, we do not rely on that portionof his reasoning which is bottomed on the fact that the RubberWorkers, not a party to the existing collective-bargaining contract, hadnot agreed to be bound by the arbitration proceeding.We agree withthe Trial Examiner that the arbitrator's decision, as it pertains to theindependent Section 8(a) (1.) and (2) issues here, should not behonored for the reason that such issues were not submitted to the arbi-trator for adjudication and for the additional reason that such issuesdid not.involve any question of interpretation or application of thecollective-bargaining agreement.2. In agreeing with the Trial Examiner that the Respondent ren-dered unlawful assistance to the Deming Employees Association inviolation of Section 8 (a) (2), we rely principally on the fact that, atthe time Mrs. Randall played a leading role in the organization of theassisted union, she exercised supervisory authority by hiring jobapplicants.3.In agreeing with the Trial Examiner that the Respondent dis-charged the six employees involved here because of their adherence1We hereby overrule the Trial Examiner's refusal to accept in evidence the Respond-ent'sExhibits Nos. 1 through 4, being the collective-bargaining contract between theRespondent and the Teamsters and certain pleadings in a court proceeding and relateddocuments referred to in the Trial Examiner'sDecision.They are hereby made part ofthe record in this proceeding.We have considered these exhibits in reaching our decision..2 In the absence of exceptions to the Trial Examiner's findings,that the Respondentdid not'engage in independent unfair labor practices encompassed by Section 8(a)(1)other than those found,we adopt these findingspro forma. AUBURN RUBBER COMPANY, INC.303.to the United Rubber Workers or activity on its behalf and thusviolated Section 8(a) (3), we rely additionally upon undenied testi-mony by John Dietrich, which we credit, to the effect that, in themiddle of February 1963 he was told by the Respondent's vice presi-dent,Myers, that he knew who was at'the meeting of the RubberWorkers and that the "layoffs" were because of union trouble and thecoming election.-[The Board adopted the Trial Examiner's Recommended Order.]MEMBERBROWN, dissenting in part:While I agree with the majority in all other respects, unlike mycolleagues I would give binding effect to the arbitrator's determina-tion that the alleged discriminatees were discharged for cause.It has been the policy of the Board to withhold its authority to deter-mine unfair labor practices and accept arbitration awards coveringthe same'subject matter "unless it clearly appears that the arbitrationproceedings were tainted by fraud, collusion,unfairness,or seriousprocedural irregularities or that the award was clearly repugnant tothe purposes and policies of the Act." 3 In the instant case, the awardwas issued by an impartial third party on grievances originating withthe dischargees, following a proceeding which conformed fully to theforegoing standards of acceptability.Where, as here, an award andthe underlying procedure cannot be faulted under these standards, itismy belief-with due regard for the role of arbitration in furtheringthe national policy promoting industrial peace and stability throughthe collective-bargaining process-that the Board should defer to thejudgment of the arbitrator and extend binding effect to the resultsof such voluntary settlement procedures.For thesereasons,I would honor the instant award, as fully con-forming with the standards that the Board has, heretofore, regardedas determinative on that issue, and dismiss the Section8 (a) (3) allegations of the complaint.3International Union, United Automobile,Aircraft and Agricultural Implement Work-er8 of America,AFL-CIO, Local 98 (International Harvester Company),138 NLRB 923,927; andJames B. Carey, Pres.of International Union of Electrical,Radio and MachineWorkers, AFL-CIO v. Westinghouse Electric Corporation,375 U.S. 261,270-271.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEThis proceeding under Section10(b) oftheNationalLaborRelationsAct, asamended,herein referred to asthe Act,was heard before Trial ExaminerWilliam J.Brown at Deming,New Mexico, April 5 to 9, 1965. The originalcharge of unfairlaborpractice had been filedin Case No. 28-CA-925 on March 7, 1963, by GeneralTeamsters Industrial Employees,Local Union No. 292,herein referred to as theTeamsters;the original charge inCase No. 28-CA-927had been filedMarch 8,1963, by United Rubber, Cork,Linoleum and PlasticWorkers of America, AFL-CIO, hereinreferred to as theRubber Workers. Thereafter,under date of August 6, 304DECISIONS OF NATIONAL LABOR RELATIONS BOARD1963, the General Counsel of the National Labor Relations Board, acting throughthe Board's Regional Director for Region 28, issued the original consolidated com-plaint herein. It alleged the commission of unfair labor practices defined in Section8(a)(1), (2), and (3) of the Act, including the discriminatory discharge or layoffof, some 55 employees, on the part of the above-indicated Respondent, hereinreferred to as Auburn.Respondent's duly filed answer denied the commission of theunfair labor practices alleged and set forth certain affirmative defenses.Respond-ent separately moved for a stay of proceedings on the grounds that issues containedin the complaint were pending before the United States District Court for the Dis-trict of New Mexico.Under date of September 20, 1963, Trial Examiner WallaceE. Royster denied Respondent's motion to stay proceedings.Thereafter, the amended complaint and notice of hearing in these matters wasissued January 22, 1965. It alleged, in addition to jurisdictional matter and super-visory status on the part of certain of Respondent's officers and employees, unfairlabor practices in the nature of interrogation of employees concerning union activi-ties, promise of benefits in reward for refraining from union activities,threats of harmin the event one of the unions was successful in organizational efforts, domination andsupport of an organization known as Deming Employees Association,and the discrim-inatory discharge or layoff of six named employees in the period between November1962 and February 1963. Thereafter Auburn filed its answer containinginter aliatheaffirmative defense that all issues had been adjudicated in an arbitration proceeding,this affirmative defense also being set forth in a motion to dismiss.At the hearing the parties 1 appeared and participated as noted above; they wereaccorded full opportunity to present evidence and argument on the issue. Subse-quent to the hearing the General Counsel, the Teamsters, and the Respondent filedbriefs which have been fully considered.Upon the entire record herein, and on thebasis of my observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT EMPLOYERI find, in accordance with the pleadings and evidence herein, that Auburn is acorporation organized under the laws of the State of New Mexico with its principaloffice, plant, and place of business in Deming, New Mexico, at which place it isengaged in the manufacture, sale, and distribution of rubber and plastic toys andrelated products.During the 12 months preceding issuance of the complaint, Auburnpurchased goods having a value in excess of $50,000, and transported to its Demingplant directly from States other than New Mexico; during the same period Auburnmanufactured, sold, and distributed products valued in excess of $50,000 and shippedfrom the Deming, New Mexico, plant directly to States other than New Mexico.The pleadings and evidence indicate, and Respondent does not contest, that it isengaged in commerce within the meaning of Section 2(6) and (7) of the Act. Thevolume of interstate commerce involved is necessary and sufficient to warrant asser-tion of jurisdiction on the part of the Board.H. THE LABOR ORGANIZATIONS INVOLVEDI find, in accordance with the pleadings and evidence herein, that the Teamstersand the Rubber Workers are labor organizations within the purview of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. IntroductionAuburn was incorporated in 1959 to operate on behalf of the village of Demingindustrial properties which had theretofore been engaged in Auburn, Indiana, since1910 in the manufacture and sale of various rubber and plastic products.2 The relo-cation of the Indiana properties in Deming was the result of a program institutediNo appearance was entered for the Rubber Workers;AttorneyNeumeyer appearedwithout objection,as counsel for alleged diseriminatees,all of whom reside in the areaabout Hatch,New Mexico,some 48 miles from Deming and about 36 miles from LasCruces, New Mexico.2Auburn appears to have a minimal capitalization and to be in effect a managementcompany acting as operating agent for the village of Deming. AUBURNRUBBERCOMPANY, INC.305by and among various Deming businessmen as a means of diversifying the economicpotentialities of the area.Richard J. Hodson, who later became Auburn's president,appears to have been one of the leaders in this program of industrial expansion andto have played a prominent role in the enactment of enabling legislation and theacquisition of capital contributions from a group of some 2 dozen Deming business-men. Prior to the advent of Auburn to the Deming area there had been earlier likeindustrial relocations to Deming, Tilton Rocket and Hydrotest Company. In con-nection with the move of the Indiana properties to Deming the village of Demingissued $15 million of its revenue bonds of which $3 million class A first mortgagebonds were sold to the Central States Southeast and Southwest Pension Fund, ajoint employer-union fund, all the participating employers having agreements withthe International Brotherhood of Teamsters, Chauffeurs, Warehousemen, and Helpersof America.3Shortly after the establishment of Auburn at Deming, the Rubber Workers com-menced an organizational -campaign and filed a representation petition under theAct.The Teamsters intervened, were eventually certified by the Board, and enteredinto an agreement with Auburn on October 24, 1960, for term expiring December 31,1962.During the pendency of that agreement, on May 14, 1962, the Teamstersand Auburn entered into a new 2-year labor agreement for a term to expire May 14,1964.In the fall of 1962, the Rubber Workers organizational efforts increased and onOctober 12, 1962, the Rubber Workers filed a representation petition.On Janu-ary 28, 1963, the Board held the existing agreement with the Teamsters no barbecause it was a premature extension of the earlier agreement and directed anelection.Shortly prior to the direction of election an organization of Demingemployees known as Deming Employees Association 4 had come into being and hadsecured, on February 11, 1963, recognition from Auburn as the exclusive collective-bargaining agent for office and clerical employees.On February 13, 1963, theBoard denied the Deming Employees Association a place on the ballot in the pendingelection which was held on February 27, 1963.5The Teamsters filed objections to the conduct of the election on March 6, 1963,and almost immediately thereafter filed the initial charge in the present case, a filingwhich was followed immediately by the Rubber Workers' filing of the charge inCase No. 28-CA-927.Thereafter sometime in April 1963 the Teamsters filed a suit in the United StatesDistrict Court for the District of New Mexico seeking an order requiring Auburnspecifically to perform the 1962 agreement which had been held by the Board to beno bar.Following Auburn's answer the Teamsters, on June 11, 1963; filed a motionfor summary judgement.On August 6, 1963, the original complaint in the instantproceeding was issued and shortly thereafter, on August 12, 1963, the United Statesdistrict court entered an order requiring Auburn to perform the terms of its agree-ment with the Teamsters.On August 20, 1963, Auburn and the Teamsters enteredinto an agreement to arbitrate certain issues, including discharges of employees ter-minated or laid off in the period between October 1962 and March 1963. FromSeptember 10, 1963, until sometime in mid-October 1963, arbitration hearings hereheld resulting in an award served on the parties on March"6, 1964.On January 5, 1965, the Rubber Workers' representation petition was withdrawnwith approval of the Board and on January 22, 1965, the amended complaint in theinstant proceeding issued.The complaint alleges various acts of interference in theperiod and a single instance of warning of shutdown of the plant if the RubberWorkers won and a strike if the Teamsters won the impending election. It alsoalleges the sponsorship, domination, and support of the D.E.A. through the agencyof various officials and agents of Respondent.Finally, it alleges the discriminatorylayoff. or termination of six employees in the period November 1962 and endingFebruary 21, 1963.Issues as to the supervisory status of certain individuals were considerably dissi-pated by stipulations entered into at the hearing.We are concerned herein chieflywith Auburn's manufacturing operations which come under the general direction ofExecutive Vice President Max Myers,. a supervisor. In addition to Myers, the par-ties agree that the following are supervisors: Joe Gallegos; Weldon May, John Simp-8 This $3 million indebtedness had been reduced by October 1962 to $2,660,000.4Herein referredto as "D.E.A."5The results (inconclusive) as follows : Rubber Workers 93; Teamsters 67; neitherunion 46; challengedballots 51; approximate number of eligible voters 228. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDson, Art Dyer, Charles Hornett, Dick Loy, and Don Heuer, all of whom except forPersonnelManager Loy, worked at material times in Auburn's manufacturingoperations.B. The arbitration proceedings as a defenseAs noted above the Teamsters filed their suit in United States District Court forthe District of New Mexico sometime in April 1963. The complaint alleged thecertification of the Teamsters, the execution of the agreement of May 14, 1962, theinconclusive results of the February 27, 1963, Board election, and a refusal of Auburnto honor the agreement from and after March 1, all culminating in a request for amandatory injunction requiring Auburn to comply with the terms of the collective-bargaining agreement.6Auburn thereafter filed its answer and on June 11, 1963,the Teamsters filed their motion for summary judgment.?On August 12, 1963, thecourt signed an order to the effect that Auburn specifically perform the terms andconditions of its agreement with the Teamsters and remit to the Teamsters moneysheld as membership dues under the checkoff provisions of the agreement.The courtordered a further report of compliance at the expiration of 60 days from its August 12entry.8On August 20, 1963, Auburn and the Teamsters executed a written agreement toarbitrate, reciting that it was entered into pursuant to the court order of August 12.Designating Kenneth C. McGuinnes as arbitrator, the agreement stipulated that thegrievances submitted embraced 59 individual discharges, each case allegedly con-trary to article XVI of the collective-bargaining agreement in reprisal for member-ship in and activities on behalf of the Teamsters or Rubber Workers.The arbitration agreement restricted arbitral matters to the 59 instances of dis-charge or layoff of employees; it did not purport to confer on the arbitrator'juris-diction to make an award concerning issues arising out of the organization or recog-nition of the D.E.A. or of the numerous instances of alleged employer interference,restraint, and coercion respecting employees' organization rights.Shortly before the convention of the arbitration proceedings, the Teamsters, byAttorney Guse, notified the Rubber Workers by letter dated August 28 of the forth-coming arbitration proceedings and asserting that the Rubber Workers or their coun-sel would be welcome as a participant in the proceedings.Under date of September 5,attorneys for the Rubber Workers replied that they had instructed the employeesrepresented by them to fully cooperate in the arbitration proceedings but assertingthat the Rubber Workers would not have a representative at the arbitration in viewof the fact that they were not party to the court action.When the issue of the arbitration proceedings was urged at the outset of thehearing in the instant case as a bar to further consideration, I ruled, after full argu-ment from all parties, the arbitration as no bar to adjudication of issues notembraced within the scope of the agreement to arbitrate or any amendment thereof,and likewise no bar to adjudication of the questions of discriminatory discharge ofemployees who had, in effect, disaffiliated from the Teamsters 9 and had not partici-pated in the arbitration proceedings.The Respondent presented the testimony of Lawrence Parra, an occasional employeeof Auburn who acted as an organizer for the Rubber Workers in its 1962 campaign,to the effect that he was given to understand by International Representative Rodriguezof the Rubber Workers that the so-called Hatch group 10 should cooperate in thearbitration.According to the testimony of Irene Serna, however, when Parra tele-phoned her with instructions to see to it that the Hatch group cooperated in thearbitration, she refused on the grounds that she would not cooperate in a Teamsters'OThe complaint,while alleging a refusal to process grievances, nowhere alludes toarbitration.7 The motion prayed generally for an order of specific performance and particularly forpayment of escrowed membership dues.8 The record indicates that the court was advised of the arbitration after conclusisonof the hearing but before the award. Auburn did not appeal the order of summaryjudgment.0 Each alleged discriminatee had, at hiring, signed checkoff cards for the Teamsterspursuant to the union-security provisions of the agreement with annual automatic re-newal provisions.These would not preclude the processing of their unfair labor practicecases.10 See footnote 1,supra.Auburn's employees were initially recruited; in part, fromareas outside of Deming. In addition to Hatch and Garfield, employees resided in Lords-burg (59 miles distant), Bayard, and Hurley (41 miles distant). AUBURN RUBBERCOMPANY, INC.307proceeding.Parra then informed her that Rodriguez had instructed him to securethe cooperation of the girls.Serna further testified, however, and I credit her inthesematters, that when she called Rodriguez the following day he denied havingsuch a conversation with Parra.The reluctance and ultimate refusal of the Hatchgroup to participate in the arbitration is also indicated by the testimony of MarionGonzalez, who, dubious of Parra's assertions that Rodriguez desired their coopera-tion, questioned Serna in this regard and was told by Serna that Rodriguez had notauthorized Parra to solicit the cooperation of the Hatch group in the arbitration.Consuela Pina and Erlinda Pina also testified that they refused to participate inthe arbitration proceeding because they did not want to be associated with theTeamsters' arbitration and because they had at that time given their sworn state-ments to the Board agent in the pending case.It appears from the arbitrator's decision, Respondent's Exhibit No. 14, that thearbitrator's refusal to find impropriety in the discharge or layoff of the six membersof the Hatch group here involved, was based, in part, on the absence of testimonyfrom them. The record leaves no doubt but that the six alleged discriminatees hereinvolved were Rubber Worker adherents at all material times.While one or twoof the Hatch groups made oral protest to a Teamsters' steward after their discharge,they never filed a written grievance nor were the prearbitration steps of the agree-ment observed as their discharges."The General Counsel vigorously contends that the arbitration urged as a bar toadjudication of the unfair labor practices in the instant case, fails to meet each andevery one of the three standards set forth in the landmarkSpielbergManufacturingCompanycase, 112 NLRB 1080: (1) fairness and regularity on the face of theproceedings, (2) unanimous agreement of all the parties to be bound, and (3) aresultant award not clearly repugnant to the purposes and policies of the Act. Iappraise the evidence in the instant case as insufficient to warrant a finding respectingfairness and regularity of the proceedings, or the compatibility of the award withthe statute.It is sufficient that the Rubber Workers had not agreed to be bound bythe award and had declined to participate in the proceedings.Although they mayhave, unsuccessfully, urged the alleged discriminatees to participate, in fact thealleged discriminatees steadfastly refused to participate on the grounds that they had,by the time of the convention of the arbitration proceedings, placed their cases in thehands of the General Counsel. I regard the arbitration and the resultant award asno bar to adjudication of the issues in the present case. It would appear on its faceto be improper to withhold the Board's adjudicatory hand in a case where the ques-tion of interferencewith Rubber Workers' sympathies was arbitrated between theCompany and the Teamsters. In this regard, it is quite clearly a gross exaggerationto say that the district court ordered arbitration of the issues herein adjudicated.C. Interrogation, promises, and threatThe complaintallegesin paragraphs 9 through 12, inclusive, unfair labor practicesin the nature of interference with and restraint and coercion of employees in theirself-organizational rights under the Act allegedly engaged in by supervisory employ-ees of Auburn on various dates in February 1963.121. Interrogation concerning union mattersSupervisors Joe Gallegos, John Simpson, Weldon May, Art Dyer, and TommyHickerson, and Personnel Director Loy 13 are alleged to have interrogated employeesconcerning their union membership, activities, and desires.The record is devoid ofevidence relating to interrogation on the part of Simpson or Hickerson.14Withu The Teamsters'brief refers to "grievancesfiled in their behalf."15While the complaint does not allege surveillanceor the creation of an impressionof surveillance,General Counsel's brief appearsto charge Auburn with this type of unfairlabor practice,relying on thetestimony of a nonemployee, John Dietrich, as to a con-versationwith VicePresident Myers and on thetransmission of a letter (General Coun-sel'sExhibit 8) by Hodson to a businessassociate.These. create a suspicion but notproof of interference withemployees.18AllegationsrespectingLoy were added by amendment to the complaint at the outsetof the hearing.14 The allegations respecting Hickerson were dismissedby me at the conclusion of theGeneralCounsel's case.217-919-66-vol. 156-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespect to Gallegos, the General Counsel called' as a witness Auburn employee Con=cepcion Terrazas, who worked under Joe Gallegos as her foreman but` who did notremember whether or not he discussed with her the matter of her `vote in the thenscheduled election.Velma Whitehead, a factory employee, testified concerning aconversation with Foreman Weldon May a few weeks before the election but theconversation, according to her account, does not appear to embrace interrogation.15She also credibly testified that in mid-February 1963, Personnel Director Loy askedher what the people were saying and thinking as to the election.With respect to alleged interrogation on the part of ` Art Dyer, the testimony ofGeneral Counsel's witnesses Vega, Antonia Nunez, and Irene Serna suffice to make.out instances of interrogation on the part of Art Dyer.Vega credibly' testified, infact his testimony was undenied since Dyer was not called as a witness, that shortlybefore the election Dyer asked him how he would vote, and when Vega respondedthat he would vote for "no union," Dyer expressed his approval thereof. In likefashion Antonia Nunez testified as to a conversation at work-a few days before theelection in which Dyer asked what she thought about the Union, who she was for,and whether Irene Serna was for the Teamsters.Antonia Nunez was a thoroughlycredible witness and her testimony was not denied by. Dyer. Serna independentlytestified to a conversation with Art Dyer in the plant in, which Dyer asked her inten-tions as to voting in the forthcoming election.In accordance with the foregoing analysis of the evidence, I find that the allega-tions of the complaint are sustained with respect to alleged interrogation on thepart of Dick Loy and Art Dyer; evidence is wanting to sustained alleged interrogationthrough the agency of Joe Gallegos, John Simpson, Weldon May, and TommyHickerson.2.Promise of benefits to refrain from union activityWhile paragraph 10 of the complaint sets forth four specific 'allegations of prom-ises of benefits on the part of supervisory employees Dyer, Hickerson, May, andcompany President, R. J. Hodson, on specific dates in February 1963, General Coun-sel's brief refers to no testimony in support of the allegations other than that ofAntonia Nunez concerning the conversation with Dyer referred to above, and toGeneral Counsel's Exhibit No. 4.This latter is a letter sent to employees about 10days before the election which assures them that they would not lose their benefitseven if a majority voted "no union" and that rates would be raised on April 1 inaccordance with the terms of the existing agreement.Particularly, in view of theassurances elsewhere contained throughout the letter of a willingness to abide bya majority choice, it cannot be concluded that this amounted to an unlawful promiseof benefits.There remains for consideration the testimony of Antonia Nunez to the effect thatat the termination of his inquiries above-referred to, Dyer said that he would guaran-tee her that everything would be perfect if she voted "no union." She-was a crediblewitness and Dyer did not testify.There is no doubt that this assurance, while rathervague and indefinite, was an improper attempt to influence her vote and hence aninstance of proscribed interference within the scope of Section 8(a) (1).3.Warning employees of adverse consequences of union success in the electionParagraph 12 of the complaint alleges that Art Dyer, on or about February 21,approximately a week before the election, warned employees that if the RubberWorkers won the forthcoming election the plant would be shut down, and if theTeamsters won there would be a strike.The sole witness with respect to thesecharges appears to be Antonia Nunez. She was a thoroughly credible witness andtestified that a few days before the election, while at work, Dyer told her that if theCIO; i.e., the Rubber Workers, won the election the plant would be closed and if theTeamsters won there would be a strike.Dyer did not testify. I credit Nunez' testi-mony and find these allegations of the complaint sustained by it.General Counsel's brief also points to testimony of Velma Whitehead concerningutterances of Weldon May and that of Martin Vega concerning utterances of CharlesHornett.May is alleged to have said: "We can get along without the big unions. they can hurt you and me ...... ; Hornett is alleged to have said when notifyingVega of his discharge, "They are going to close the plant, anyway." It would appeardifficult to construe Hornett's remark as a threat of shutdown as a reprisal for RubberWorkers' support.With respect to May's statement to Velma Whitehead, the obser-15 See paragraph3, infra. AUBURNRUBBERCOMPANY, INC.309vation that the big unions could hurt is plainly an instance of interference which,while not alleged in the complaint was litigated at the hearing, and it also constitutedan unfair labor practice within Section 8 (a) (1) of the Act.D. Sponsorship of the Deming Employees AssociationThe constitution and by-laws of the Deming Employees Association appear tohave been drafted on January 5, 1963, and executed by the organizers on February 6,1963.The organizers were Joe D. Olsen, identified in the testimony as a plant elec-trician,Edgar Davalos, quondam steward for the Teamsters, and Fern Dull, whoappears to have been a production employee of Auburn at times material to the-issues herein.-It appearsom stipulation of the parti +' 4at John Reeve was the principalsolicitor of inrmbers;zip in the D.E.A.The evidence indicates that up until Feb-ruary 1, 1963, John Reeve had been a foreman in the production department andon that date he was transferred to the job of expeditor in the methods and standardsoperation.The evidence also indicates Reeve secured the assistance of Betty Randles,Jean Grimm, and Alice Webb, office employees of Auburn, who secured the signa-tures of some 29 out of the 30 office employees. Solicitation occurred on companypremises and, in fact, in the office of the personnel department.On February 11,Auburn recognized the D.E.A. as the exclusive collective-bargaining agent for officeand clerical employees.As pointed out above the Board, on February 13, 1963,denied the D.E.A. a place on the ballot in the election.The key figures in the rise to prominence of the Deming Employees Associationappear to have been Betty Randles and John Reeve. Betty Randles, Auburn'semployment manager, appears to be a key figure in the initial employment and ulti-mate separation of Auburn employees, although the evidence is wanting to indicatethat she has any supervisory functions in other respects.Betty Randles was aided byJean Grimm, wife of Robert Grimm, a product development executive of Auburn,and secretary to Max Myer, executive vice president of the Company.Reeve's statusappears to have been a key one in Auburn's operations of sufficient importance thatMax Myer, on February 1, posted a notice in the plant announcing his transfer fromproduction foreman to methods and standards as an expediter with the informationthat his new duties would require his working all three shifts.Reeve appears tohave been the one to arrange for the preparation and distribution of authorizationcards and to have presided at the initial organizational meeting of the D.E.A. whichwas held at Jean Grimm's home.The evidence, in short, with respect to the rise to power of the Deming EmployeesAssociation preponderates in favor of the conclusion that its success in securing anoverwhelming membership among the office force and ultimate recognition fromAuburn was attributable to the dominating influence of Reeve.As a former supervisor and one intimately associated with management operations,Reeve would inevitably carry into his D.E.A. organizational efforts the influence thatgoes with his intimate association with top management.The same can be said forBetty Randles who worked directly under the personnel officer, Loy, and would benaturally regarded by the rank and file as closely associated with employment, pro-motion, discharge, and discipline.In similar fashion the active participation ofJean Grimm, whose husband Robert Grimm held a high position in the company'smethods and standards operations, could also be regarded as linked to Auburn'stop management. In this regard seeInternational Association ofMachinists, Tooland Die Makers Lodge, No. 35 (Serrick Corp.) v. N.L.R.B.,311 U.S. 72.I find that the participation of Reeve, Randles, and Grimm in the organizationaleffrts of the D.E.A. could well be regarded by the rank and file as interference byAuburn management in the D.E.A. Their activities plainly have constituted man-agerrient support and assistance to the D.E.A. and I find that thereby Respondentenraged in the unfair labor practice defined within the Section 8(a) (2) of the Actand alleged in the complaint.E. The discriminatory dischargesAs summarized above, one of the principal issues in the instant case relates tothe discharge of six Auburn employees. Two of these, Marion and Benito Gonzaleswere discharged about October 22, 1962, and the remaining four, Lillian Sanchez,Erlinda and Consuelo Pina, and Irene Serna were discharged in February 1963, priorto the election conducted on February 27.The General Counsel contends that these employees were discharged because theywere among the Hatch group of employees which constituted the "hard core" of the 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDRubber Workers' strength.The General Counselalso contendsthat considerationof each individualinstanceof discharge will even more forcefully establish the dis-criminatory character thereof.Respondent's contention is that each individualnamed in the complaint was properly discharged for cause. In this regard a reso-lution of the issues have been made somewhat difficult by some confusion ofRespondent's reasoningwith respect to whether the discharges were, in fact, indi-vidual discharges for individual shortcomings, or whether they were, as some evi-dencemight indicate, pursuant to a general reduction in force with consideration.beinggiven to individual shortcomings.At theoutset,I reject the General Counsel's analysis of the evidence as establish-ing knowledge on the part of Auburn and its representatives that the Hatch groupconstituted the hard core of the Rubber Workers' strength.General Counsel's reli-ance upon General Counsel's Exhibit No. 3, a letter written by Hodson to a Demingbusiness man, which contains the expression of Hodson's understanding that the out-of-town employees [i.e. those from Hatch, Bayard, and Hurley] constituted the hardcore of strength for the Rubber Workers since 1960, was, according to the creditedtestimony of Hodson, based upon information given him by Rubber Workers' Rep-resentative Rodriguez a day or two after the February 27 election. I do not find'General Counsel's Exhibit No. 3 sufficient to establish knowledge on the part ofAuburn or its representatives, that the six discriminatees here considered were, aspart of the Hatch group, a part of the hard core of strength for the Rubber Workersat the time material to their discharges.16Turning to an analysis of each of the separations, they will be considered in chron-ological order.1.Marian Gonzalez:She was hired in January 1961 and lived in Garfield, a fewmilesnorthwest of Hatch. She worked the second shift from 3 p.m. to 11 p.m.throughout the term of her employment and worked as a molding machine operatorin department 35 under Foremen Weldon May and John Simpson. In October 1962her department was fully manned with 30 molding machines and 1 operator assignedto each machine.On October 10, after being solicited by Rubber Workers organizersParra and Perez and subsequently by Tony Rodriguez, she signed a card for theRubberWorkers.Thereafter, according to her credited testimony, she attendedmeetings of the Rubber Workers group at Irene Serna's house and an informal gather-ing of the Rubber Workers group in the Hatch area met on one occasion at herown house. Shortly after her signing with the Rubber Workers she talked to theTeamsters' steward, Davalos, and registered a complaint about what she felt wasrough treatment from the supervisors.At that time Davalos said to her that maybethe Company had found out about the cards that had been signed.About 2 weeks before her discharge she was assigned as a relief operator withthe duty to relieve the regular machine operators on their lunch and break periodsand other absences.Respondent's Exhibit No. 32 is a written "warning or reprimand" notice signed byMarian Gonzalez, presumably on the date of the notice, January 2, 1962, referringto her excessive absenteeism and the possibility of it costing her job if it continued.In addition to this absenteeism reprimand there were several oral reprimands issuedto her during the period shortly before her discharge when she was assigned as arelief operator.Her individual attendance record in evidence as Respondent's ExhibitNo. 43 shows 3-days absence in early June due to family sickness but no absencesthereafter up until the date of her separation.On the day of her discharge, October 19, 1962, Marian Gonzalezwas reassignedfrom the relief operation assignmentto therunning ofa regular machine. Shortlybefore the quittingtimeof 11 p.m., she was approached at the machine by her fore-man, Simpson,who told her to report to the office and get her check. In the ofriceTharp and Heuer were present. Simpson said, according to Marian Gonzalez, thatshe was beinglet go because she had overstayed her break period.Marian Gor,Zalezdenied the charge and asserted that she had been particularly careful because of pre-vious warningson the subject.Marian Gonzalez struck me not only as a credible witness but as a reliable person.She testified that she had not overstayed her break on the day in question and hadbeen particularly careful about it.No one was called to refute her testimony.lT19I alsoreject General Counsel's view that Auburn sought systematically to eradicatethe Hatch group by discharging these members thereof who owned or operated theirmeans oftransportation.On the evidenceit appears to be no morethan conjecture.19NeitherSimpson,Tharp, or Heuer nor any fellow employees testified in refutation ofher testimonythat she was toldher dischargewas due tooverstayingher break. AUBURN RUBBERCOMPANY, INC.311The evidence to me preponderates in favor of the view that the assigned reason for herdischarge was not in fact, the real reason.The activities of the Rubber Workers inthe Hatch area were by no means covert.Davalos, who' appears to have played therole of a double agent on more than one occasion throughout the events we are con-cerned with here, and who would undoubtedly have an interest in dissipating RubberWorkers strength, could have been the one who advised management of MarianGonzalez' interest in the Rubber Workers. In any event I find on the record thatshe appears to have been a superior employee who was summarily discharged for areason shown by the evidence not to be genuine. I find and conclude that the onlylogical explanation on the record is that she was, in fact, discharged because of hersubstantial activity for the Rubber Workers.2.Benito Gonzalez:Benito Gonzalez was hired in July 1961 and worked thesecond shift as a machine operator in the injection department.His foremen at alltimes were May and Simpson.He signed a card for the Rubber Workers on Octo-ber 11, 1962, and, as is referred to in the-testimony of Marian Gonzalez, his wife,there were some meetings of the Rubber Workers organizing group at his home.According to Benito Gonzalez' testimony his production capacity was satisfactory asis illustrated by the fact that when he was on incentive operation he always earnedthe incentive.He was discharged on October 24, 1962, at the end of his shift whenhis foreman, May, told him he could not use him anymore and directed him to go tothe office.There, in addition to May, Foremen Simpson and Tharp were present.The management group told him that his production was poor and he pointed outthat for the week preceding that date he had been on a defective machine.His ter-mination report, in evidence as Respondent's Exhibit No. 40, states that he was dis-charged because he was not making standard production on the machine, and whenso notified, stated that he was not concerned about the matter. Simpson, May, norTharp testified: I credit Benito Gonzalez', testimony, that he was assigned to a defec-tive machine from which management should not have expected full production; . .The situation with respect-to Benito Gonzalez is.that of an employee who, on thetestimony before me, is shown to have been a satisfactory employee whose rate ofearnings increased substantially during the period of his employment, who was rela-tively active in organizational efforts on behalf of the Rubber Workers, to whichundoubtedly, on the record herein Auburn was hostile, and whose discharge occurredunder circumstances indicating that the assigned reason was not the true. reason; Itherefore find and conclude that he was, in fact, discharged because of his activitieson behalf of the Rubber Workers.3.Lillian Sanchez:Lillian Sanchez, one of the employees resident in the Hatch area,commenced work for Auburn in May 1961 and in February 1963 was working inAuburn's department 45 under Foreman Dyer. She worked the second shift at alltimesthroughout her employment.On October 10, 1962,she signed a card for theRubber Workers and attended meetings at homes-of the Hatch employee group. Shewas laid off by Foreman Dyer at the end of her shift on February 13, 1963.Dyertold her this was a temporary layoff, an understanding which Personnel Director Loyconfirmed about 2 days later when she went.back to the office to get her check.The layoff of Lillian Sanchez appears to have been one of a relatively large numberof layoffs in early February 1963. President Hodson's testimony, which I credit, is tothe effect that a combination of the natural cyclical operations of '.the plastic toymanufacturing industry together with individual financing difficulties at Auburn,necessitated a substantial reduction in force in February. 1963.The depth of thecut is shown by Hodson's testimony that of 340 employees in the production andmaintenance unit on October 1, 1962, only about 160 were still employed on Febru-ary -27, 1963.Hodson's testimony also supports the conclusion that cutting acrossthe normal considerations of employee selection for layoff were undoubted.com-mitments to the town of Deming to give preference if possible -to its citizens in employ-ment inasmuch as the town had furnished not only the organizational spark but alsothe bulk of the financing. In addition to the matter of preference for local, thatisDeming, employees, consideration was given to the absenteeism record of employ-ees and it would naturally be expected, as appears, to be the case that there weregreater absenteeism problems among the Hatch group, because of the distance ofHatch from Deming and because of the interdependence of several upon a singlemotor vehicle.-In determining the selection of employees to be reduced in connection with the gen-eral reduction in force, Hodson gave general instructions tb Max Myers, vice presi-dent in charge of manufacturing, as to the- number of employees that should bereduced.There appears also to have been a major reorganization of the manufac-turing operations with a discontinuation, of some departments and a consolidation 312DECISIONS OF NATIONAL `LABOR RELATIONS BOARDof'others.According to Hodson's testimony, which I credit, there werereductions inforce in the'office staff and in the supervisors.Lillian Sanchez'absentee recordis set forth in Respondent's Exhibits Nos. 29A-E and 34, the latter covering the year1962.It seems to be substantial but- not startling, and there is not solid basis forcomparison with that of other employeesShortly after her: layoff, Personnel Director Loy told her she was the first one onthe seniority list and she would be called back; as noted above, at the time of herlayoff, Dyer, her foreman, had given her similar assurances.The General Counselpoints to inconsistency between two company termination reports both, bearing-,of February 13 and relating to the appraisal of Lillian Sanchez.One report in evi-dence as General Counsel's Exhibit No. 20 signed by Foreman Dyer and approvedby the factory superintendent rates her as good in all the characteristics of conduct,attitude, ability, and work and: states his willingness to have the employee return.Thesecond termination report bearing the same date and in evidence as Respondent'sExhibit ,No. 35, is also signed by Dyer, lists her as only fair as to conduct, attitude,and work but poor in ability; it states that Dyer would not desire her return and thatshe was not suited for factory work.The inconsistency in the two termination. reports of Foreman Dyer concerningLillian Sanchez,to say the least,raises a suspicion;this suspicion does not appear to,be entirely allayed by testimony' of Hodson concerning a change in instructions to-foremen as to application of criteria for reemployability.On the record as a whole,-Ifind' solid evidence 'that Auburn was motivated by hostility to the Rubber Workersin her selection for layoff or and in the failure to recall her.While there is no doubtbut what there'was a general economic layoff substantial enough in size to includeher;-the evidence of inconsistency in the termination reports, in my appraisal of it,shows-that Auburn knew that"Lillian Sanchezwas anadherent of the Rubber Workersarid'discriminated against her for that reason.I base this conclusion'on the demon-strated`falsely'of.the reasons assigned for-her layoff and failure to recall.The evidence; 'in niy. appraisal, pro'nderates in favor of the conclusion that shewas' discriminated against. because of -her Rubber Workers' support in selection forlayoffand'in faildre'to recall her.''4. Erlinda Pina:Erlinda Pina appears to'have been one of the earliest hires ofAuburn,commencing work'inMay 1960.She worked continuously in the'packingdepartment under various foreman including Gallegos, but some 2 weeks before herseparation-bn February 18,1963,she had been assigned to the wheeling departmentunder Art Dyer.It appears that this transfer from packing to the wheel line occurredin'-connection with the major reshuffling of all Auburn's operations in the spring of1963 and at the time she was given an option of staying in'the packing departmenton the'first shift. or working the second shift on the wheel line, the latter apparentlybeing her choice'because-of her transportation arrangements.'She signed a card`for the Rubber Workers in early October 1962 but does not appear to have beenparticularly.active in that union's campaign.On- February 11, 1963, Erlinda Pina, visited her physician in Hatch who advisedher that'she should remain away from work for at least 5 days. She 'arranged forthe physician to sign a certificate ofillness with the prediction that she would prob-ably be able to return to work about February 18. Erlinda Pina then called Auburn'spersonnel'office and talked'to Betty Randles, explaining the situation and stating thatshe would send' her' physician's certificate in With a fellow employee.According toher testimony, 'which .I find' creditable, she did send.the slip in by fellow employeeAntonia Nunez.When she returned to her physician.for a checkup on'February 18she,was informed that a telegram had'been"sent to her from Auburn Rubber advising-her that she had been.released for. excessive absenteeism and failure to report.There-appears to. have been no'question but that she was a satisfactory employee fromthe' point,of view of work performance and that she received-many compliments onher work.''With respect to any contention that excessive absenteeism was the real reason for'her discharge,, it does appear from Respondent's Exhibit 41, the 1962 attendance:record for Erlinda Pina, that she had a substantial number of absences although, hereagain,there is no solid-basis for' 'comparison with other employees.In any event,she testified,and her testimony is credited'and undenied,that Plant SuperintendentHuer' and.Supervisor Bob .Grimm informed the packing department -in early 1963that'they started, with a new-slatewith respect to, absenteeism with the beginning of1963.With*'respect to the failure to report, the record indicates that the action couldonly have been taken upon the basis of theFebruary'l 1- illness.I find her testimonycredible, however, to the effect that she did report and, indeed, her' account was notdenied by Betty Randles,who testified as to other aspects of her termination. AUBURN RUBBER COMPANY, INC.313.In the case of Erlinda Pina the record,to me, indicates that the assigned reason forher release could not, on the basis of the evidence herein, reasonably be accepted asin fact the true reason. I conclude that hostility to the Rubber Workers is the onlylogical explanation on the record herein for her discharge in view of her undeniedand credited testimony that she had even been praised as a good worker and the pre-cipitate nature of and implausible reason for her release.5.Consuelo Pina:She was one of the early hires at Auburn starting work in May1960.She worked in department 40, the wheel line, under Foreman Art Dyer. Icredit her testimony that prior to her discharge on February 21, 1963, there had beenno previous complaints about her work and in fact, she had received complimentsfrom an earlier foreman, Gallegos; she had also been praised by Foreman Reeve. Shesigned a Rubber Workers' card on October 10, 1962, and attended Rubber Workers'meetings on two occasions at Irene Serna's house.As noted above, her testimonyis that she was discharged on February 21, 1963.While this was at or about the timeof the layoff in large numbers of other employees, her testimony would establish, infact, that she was discharged not as a part of a reduction in force but assertedlybecause she was not making company standards.Her termination report in evidence,signed by her foreman, Arthur Dyer, and approved by his superiors, rates her as fairon conduct and ability but as poor on attitude and unsatisfactory as to work.Dyer'ssignature on the report contains the certification that he did not want her to returnbecause of her poor attitude toward her assigned work.Dyer did not testify, nor didGallegos or Reeve.In the situation of Consuelo Pina, the evidence to my mind preponderates in favorof the conclusion that she was not, in fact, discharged because of any deficiency in herproduction.In fact, she appears to have been a superior producer on the basis ofearlier estimates from her foreman;she also was of such seniority that she would beentitled to retention and service were it not for some undisclosed motivation. In viewof praise from earlier foremen it is not reasonable to my mind to accept the statementson her termination report that she was released because of a poor attitude toward herwork. In view of Auburn's hostility to the Rubber Workers, which I find on therecord herein, and the demonstrated falsely of the assigned reason for her discharge,I conclude that the evidence preponderates in favor of the view that she was,in fact,discharged because of her membership in the Rubber Workers.6. Irene Serna:She commenced work for Auburn in November 1961, and afterworking for a period in the packing department,under Foreman Gallegos,she wastransferred to the wheel line where she worked under Foreman Dyer. Prior to herseparation,under circumstances herein after set forth, Irene Serna,according to hertestimony,which I credit, had never been warned about any deficiencies in her work-manship and in fact had received compliments on her work and her advice had beensolicited by Supervisors Tharp and Reeve on the reason why other operators were notproducing the standard expectation.On another occasion Foreman Reeve, about amonth before her separation from the Company,assigned her to a particularly diffi-cult operation on the basis of her ability and experience.Irene Serna signed a card for the Rubber Workers on October 11, 1962, andappears to have been one of the foremost employee workers for the Rubber Workersin the organizational effort.She attended almost all the Rubber Workers' meetingsin her neighborhood, some of which were held at her home. She campaigned actively-for the Rubber Workers in the plant cafeteria. She appears to have been suspectedby management of Rubber Workers' activity, as appears from Antonia Nunez' testi-mony, that Dyer specifically asked as to the union sympathies of Irene Serna.According to Serna's testimony, which I credit, she was called into the office about2 minutes before quitting time by Dyer. Simpson was there also.Dyer said that hewas discharging her for not making company standards.I credit her undenied'testimony however,that on the machine she was then operating there were nospecified production standards.Whereupon Irene Serna somewhat forcefullyexpressed her view that Dyer was engaged in some relatively dirty work. Shethreatened Dyer that he would be sorry and went out banging the door.AlthoughRespondent identified and introduced into evidence several absenteereports for the year 1962, it appears that the last of these was in November, and itdoes not appear to be contended that she was discharged on the basis of absenteeism.Her termination report, signed by Dyer and approved by the supervisors above him,rates her as fair or poor on employee rating criteria.It furtherstates that she wascalled into the office merely for a warning respecting company standards,whereuponshe called Dyer various derogatory epithets and threatened that he would besorry,whereupon he at once released her.Dyer did not testify nor did any of the othersupervisors who approved the report, or Simpson who was present in the room atthe time of the interview.I credit her account of the discharge discussion. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of her substantial activity on behalf of the Rubber Workers, including hercampaigning in the plant and Respondent's efforts to learn her sympathies, and inview of the fact that Respondent's account of her separation does not hold water, Ifind that she was, in fact, discharged because of her activity on behalf of the RubberWorkers.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent employer set forth in section III, above, andtherein found to constitute unfair labor practices defined in the Act, occurring inconnection with the operations of the Respondent employer outlined in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V. THE REMEDYIn view of the findings herein that Respondent has engaged in certain of the unfairlabor practices alleged in the complaint, I shall recommend that Respondent berequired to cease and desist therefrom, and take certain affirmative action as appearsnecessary and appropriate to effectuate the purposes and policies of the Act. In viewof the above finding that Respondent had discriminated with respect to tenure ofemployment with respect to employees because of their activities on behalf of theRubber Workers, I shall recommend that Respondent be required to offer them rein-statement to their former or to substantially equivalent positions, and make themwhole for loss of earnings in accordance with the remedial policies outlined inF.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138NLRB 716.Upon the basis of the foregoing findings of fact and upon the entire record inthis case,I make the following:CONCLUSIONS OF LAW1.TheRespondent employer is engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.The Rubber Workers and the Teamsters are labor organizations within themeaning of Section 2(5) of the Act.3.By interrogating employees concerning their membership in or sympathies forthe Rubber Workers or the Teamsters, by promising benefits in the event the fore-going unions were unsuccessful in a Board election, and by threatening adverse conse-quences in the event of the aforesaid labor organizations were successful in theelection,Respondent has engaged in unfair labor practices defined in Section 8 (a) (1)of the Act.4.By the participation of management representatives in the organization andoperations of Deming Employees Association,Respondent has engaged in unfairlabor practices within the scope of Section 8(a) (2) of the Act.5.By discharging or laying off employees Marion Gonzalez,BenitoGonzalez,Lillian Sanchez, Erlinda Pina, Consuelo Pina, and Irene Serna and refusing thereafterto reinstate them because of their activity on behalf of or sympathy for the RubberWorkers, Respondent has engaged in unfair labor practices defined in Section 8(a) (3)and (1)of the Act.6.The aforesaid unfair labor practices affect commerce within themeaning ofSection 2(6) and (7) of the Act.7.Except as specifically found herein,Respondent has not engaged in unfair laborpractices alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this proceeding, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, I recommend that Respondent, Auburn RubberCompany, Inc., Deming, New Mexico, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees concerning membership in or activities on behalf ofthe Rubber Workers or the Teamsters, promising benefits in the event either of saidlabor organizations fails in efforts to secure representation rights, or threateningemployees with reprisals in the event either of said labor organizations succeeds insecuring representation rights. AUBURN RUBBER COMPANY, INC.315(b)Discouraging membership in or activities on behalf of the Rubber Workers,or any other labor organization of its employees,by discharging or in any othermanner discriminating against employees with respect to hire, tenure or terms orconditions of employment,except as may be in accordance with the terms of anagreement lawfully entered into pursuant to the provisions of Section 8(a)(3) ofthe Act.(c) Sponsoring, promoting,assisting,or contributing support to the DemingEmployees Association or any other labor organization by participation of super-visors, or other management agents in the organization or operation of such a labororganization.(d) In any other manner interfering with, restraining,or coercing employees inthe exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer to Benito Gonzalez,Marion Gonzalez, Consuelo Pina,Erlinda Pina,Lillian Sanchez,and Irene Serna immediate reinstatement to their former or sub-stantially equivalent positions,without prejudice to their seniority or other rightsor privileges,and make them whole for any loss of pay suffered by reason ofRespondent'sdiscrimination against them in the manner and to the extent set forthin the section of this Decision entitled "The Remedy."(b)Notify any of the above-named employees if presently serving in the ArmedForces of the United States of their right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act, as amended,after discharge from the Armed Forces.(c)Withdraw recognition of D.E.A. as representation of any of its employeesand all employees of such withdrawal.(d) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze andgive effect to the backpay due under the terms of this Recommended Order.(e) Post at its plant in Deming,New Mexico, copies of the attached notice marked"Appendix."18Copies of said notice to be furnished by the Regional Director forRegion 28, shall,after being duly signed by the authorized representative of Respond-ent, be posted immediately upon receipt thereof, and be maintained for a period of60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by anyother material.(f)Notify the Regional Director for Region 28, in writing,within 20 days fromthe receipt of this Decision,what steps have been taken to comply with the provisionshereof 10is If this Recommended Order is adopted by the Board,the words,"a Decision andOrder"shall be substituted for the words"the Recommended Order of a Trial Examiner"in such notice.If this Order is enforced by a decree of a United States Court of Appeals,the notice shall be further amended by substituting for the words"a Decision and Order"the words,"aDecree of the United States Court of Appeals,Enforcing an Order."zs If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify said Regional Director,inwriting,within 10 days from the date ofthis Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,as amended, we hereby notify our employees that:WE WILL NOTdischarge or otherwise discriminate against employees becauseof their membership in or activities on behalf of United Rubber,Cork, Linoleumand Plastic Workers of America,AFL-CIO, orany other labor organization.WE WILL offer reinstatementwith backpayto Benito Gonzalez, Marion Gon-zalez, Lillian Sanchez, Erlinda Pina, Consuelo Pina,and Irene Serna.WE WILL NOTinterfere with or support the Deming Employees Association,and WE WILL withdraw recognition of it as representative of office employees. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any way interfere with,restrain,or coerce employees in theexercise of the rights guaranteed under the National Labor Relations Act, asamended.AUBURN RUBBER COMPANY,INC:,Employer.Dated-------------------By-----------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 1015Tijeras Street NW.,Albuquerque,New Mexico,Telephone No. 247-.031.1,Extension2520.The Babcock&Wilcox CompanyandLocal 901, InternationalBrotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers and Helpers, AFL-CIO, Petitioner.Case No. 10-UC=3.December 23,1965DECISION AND ORDERUpon a petition duly filed under Section 9 (b) of the National LaborRelations Act, as amended, a hearing was held before a Hearing Officerof the National Labor Relations Board. The Hearing Officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Thereafter, the Employer filed .a brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdictionherein.2.This proceeding involves the Brunswick, Georgia, plant of theEmployer, where it is engaged in the manufacture of boilers andrelated products.Since March 17, 1958, the Petitioner has been thecertified bargaining representative of the following unit :All production and maintenance employees at the Employer'sBrunswick, Georgia, plant, including storeroom employees and toolattendants, and excluding office clerical employees, guards, leadmen,and supervisors as defined in the Act.On June 22, 1965, the Petitioner filed a petition seeking clarificationof the above unit to include the "planning and sequence men." TheEmployer's title for this job is "estimator planner."The Petitionercontends that the work performedbythe estimator planners is thesame as that done by layout men who are included in the unit.Prior to January 1964, the work of the layout men, who are includedin the bargaining unit, consisted of receiving and sorting billing mate-156 NLRB No. 21.